Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  150455 & (15)                                                                                         Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 150455
                                                                     COA: 321789
                                                                     Wayne CC: 05-011168-FC
  HASSAN MOHAMMED RIZK,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 19, 2014
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2015
         p0831
                                                                                Clerk